Citation Nr: 1702717	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-17 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1971 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 30 percent rating for sarcoidosis. That decision was continued in a September 2009 rating decision.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in August 2012.  A copy of the hearing transcript is of record.  Thereafter, in December 2013, the Board remanded this appeal for additional development.


FINDING OF FACT

Throughout the period on appeal, the Veteran's sarcoidosis, at worst, was manifested by post-bronchodilator forced expiratory volume in one second (FEV-1) of 59 percent predicted or pulmonary involvement with persistent symptoms requiring chronic low dose or intermittent corticosteroids.


CONCLUSION OF LAW

The criteria for entitlement to rating excess of 30 percent for sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 6600, 6846 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a January 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has also been afforded adequate assistance in response to his claim.  His service treatment records (STRs), VA treatment records, and private treatment records are on file.  Pursuant to the Board's previous remand, additional treatment records and a VA examination was obtained in February 2014 reassessing the severity of his sarcodosis.  The VA examination reports of record, in conjunction, are adequate for rating the Veteran's sarcoidosis because the reports contain the information needed to address the applicable rating criteria.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.  Moreover, there was compliance, certainly substantial compliance, with the December 2013 remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As already mentioned above, the Veteran testified at a Travel Board hearing in August 2012.  The hearing was adequate as the undersigned VLJ explained the issues and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's service-connected sarcoidosis has been rated by the RO under the provisions of Diagnostic Code 6846.  Under this regulatory provision, sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling. Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling.  Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6846 (2016).

Alternatively, sarcoidosis may be rated pursuant to Diagnostic Code 6600 under the rating criteria for chronic bronchitis.  C.F.R. § 4.97, Diagnostic Code 6860 ("or rate active disease or residuals as chronic bronchitis (DC 6600) and extra-pulmonary involvement under specific body system involved").  Diagnostic Code 6600 provides ratings for chronic bronchitis based on the results of pulmonary function tests (PFTs).  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted, is rated 10 percent disabling. 

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71- to 80- percent or;
 FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56- to 70- percent or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling. 

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6600.

Unfortunately, considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that a rating in excess of 30 percent is not warranted throughout the period on appeal.

The relevant medical evidence includes a January 2009 VA examination.  The examiner diagnosed the Veteran with idiopathic sarcoidosis.  The examiner observed that the Veteran was not currently receiving treatment, including oxygen, anticoagulant, tracheostomy, CPAP, etc.  There was also no evidence of cor pulmonale, RVH, pulmonary hypertension or congestive heart failure.  In addition, there was no evidence of pulmonary embolism, respiratory failure, chronic pulmonary thromboembolism, anklylosis spondylitis or any related malignancy.  His PFTs revealed pre-bronchodilator FVC of 66 percent, FEV-1 of 60 percent and FEV-1/FVC ratio of 72 percent.  Post-bronchodilator results were FVC of 63 percent, FEV-1 of 59 percent and FEV-1/FVC ratio of 73 percent.  The examiner did not perform a DLCO test, but, instead commented that the PFT was sufficient to provide a diagnosis.  A chest x-ray was abnormal evidenced by minimal infiltrates in each perihilar area and each infrahilar region.

In addition, at the Veteran's November 2011 VA examination, the examiner noted that the Veteran was diagnosed with sarcoidosis with diffuse bilateral parenchymaldisease.  He commented that there was no progression since then and that the Veteran was now asymptomatic.  The examiner observed that the Veteran's sarcoidosis did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics or outpatient oxygen therapy.  There was no history of asthmatic attacks.  The examiner observed that there were no current findings, signs or symptoms attributable to sarcoidosis.  Instead, the medical evidence showed stable lung infiltrates.  Pre-bronchodilator PFT results were FEV-1 at 51 percent and 55 percent predicted, FVC at 55 percent and 58 percent predicted, FEV-1/FVC at 64 percent and 66 percent and DLCO at 92 percent predicted.  The examiner indicated that the PFT results did not reflect the Veteran's current pulmonary function.  He further commented that the Veteran had chronic obstructive pulmonary disease (COPD), which he stated was not related to sarcoidosis but to the Veteran's history of smoking.  X-ray findings showed stage 2 bihilar lymphadenopathy and reticulonodular infiltrates.

At the February 2014 VA examination, the examiner diagnosed the Veteran with asthma, COPD and sarcoidosis.  He commented that the Veteran had sarcoidosis since the 1970's, but developed asthma since 2002.  The examiner commented that the Veteran had a 15 year smoking history, but quit 23 years prior.  He indicated that the Veteran's sarcoidosis did not require the use or oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics or outpatient oxygen therapy.  The Veteran, however, used daily an inhalational bronchodilator and inhalational anti-flammatory medication.  Regarding the symptoms for the Veteran's service-connected sarcoidosis, the examiner noted that the Veteran had fatigue, dyspnea and occasional wheezing.   X-ray findings showed stage 3 bilateral pulmonary infiltrates.  There was also no evidence of cor pulmonale, RVH, pulmonary hypertension or congestive heart failure.  In addition, there was no evidence of pulmonary embolism, respiratory failure or chronic pulmonary thromboembolism.  PFT results showed that the pre-bronchodilator FVC was at 64 percent predicted, FEV-1 at 64 percent predicted, FEV-1/FVC at 70 percent and DLCO at 84 predicted.  The PFT results also reflected post-bronchodilator FVC at 73 percent predicted, FEV-1 at 73 percent predicted and FEV-1/FVC at 69 percent.  The examiner indicated that the test most accurately reflecting the Veteran's level of disability was FEV-1.  He also commented that the November 2011 PFT results showed an obstructive pattern, moderate impairment, consistent with gold stage II for smoking related disease while the current PFT results showed restrictive pattern and bronchodilator response.  The examiner summarized that the Veteran had a chronic history of sarcoidosis with chest x-ray findings as 2009.  He stated that while the high resolution CT (HRCT) showed that there was not convincing evidence of sarcoidosis on the study, nevertheless, he opined that the Veteran's history plus findings on PFT and HRCT indicated that the Veteran had chronic sarcoidosis, which had likely progressed to mild fibrosis.  The examiner best described the Veteran's current sarcoidosis as pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.

Based on the evidence of record, the Board finds a disability rating in excess of 30 percent is not warranted for sarcoidosis under either Diagnostic Code 6846 or Diagnostic Code 6600 at any time.  There is no objective medical evidence reflecting sarcoidosis with pulmonary involvement requiring systemic high dose corticosteroids for control.  Additionally, with respect to PFT, the Board notes the November 2011 FEV-1 of 51 percent and 55 percent predicted, which supports a higher disability rating under Diagnostic Code 6600.  However, both the November 2011 and February 2014 VA examiners indicated that these results were more so attributable to the Veteran's nonservice-connected COPD, and not his sarcoidosis.  Furthermore, throughout the period on appeal, the Veteran's sarcoidosis, at worst, showed a FEV-1 at 59 percent predicted under Diagnostic Code 6600 or chronic low dose (maintenance) or intermittent corticosteroids under Diagnostic Code 6846.  Accordingly, a rating in excess of 30 percent is not warranted throughout the period on appeal.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321 (b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1).  

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's service-connected sarcoidosis is evaluated as a restrictive lung disease, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.97.  The Veteran's sarcoidosis, when clearly measurable, was manifested by persistent symptoms that required daily medication. When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's experiences are contemplated by the evaluation assigned.  An evaluation in excess of that assigned is provided for certain manifestations of restrictive lung disease, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluation assigned more than reasonably describe the Veteran's disability level and symptomatology during the pendency of the appeal.  Therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. §§ 4.97; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1365 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities in this case that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 30 percent for sarcoidosis is denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


